 




EXHIBIT 10.1







DEFINITIVE ACQUISITION AGREEMENT







In consideration of the mutual promises, covenants, and representations
contained herein,

The Effective Closing Date of this Definitive Agreement shall be July 27, 2020,
between MediXall Group, Inc., a Nevada corporation with its offices located at
2929 East Commercial Boulevard, PH-D, Fort Lauderdale, FL, 33308 (hereinafter
referred to as “The Buyers"); and TurnKey Capital, Inc., a Nevada corporation
with its offices located at 2929 East Commercial Boulevard, PH-D, Fort
Lauderdale, FL, 33308 (hereinafter referred to as “The Sellers"). The Buyers, in
exchange for One Million (1,000,000) issued and outstanding shares of the
Buyers’ common stock, will receive from The Sellers its interest in a previously
executed agreement The Sellers had with Egg Health Hub, Inc. where by The
Sellers had the exclusive right to the Egg Health Hub (“EGG”) concept, name,
developed images and intellectual property and any derivative use of the EGG
name.  

Egg Health Hub is a concept for bringing together top physicians and wellness
professionals into co-practicing communities with shared access to a full-stack
technology platform – scheduling, billing, client acquisition, and telemedicine
designed to optimize both the physician and client experience, only remotely vs
in a physical space. MediXall possessed the infrastructure and willingness to
pursue this opportunity.

  




THE PARTIES HERETO AGREE AS FOLLOWS:




ARTICLE I




Transfer of Securities and Exclusive Rights




Subject to the terms and conditions of this Agreement, The Sellers agree to
accept, and The Buyers agree to the delivery of One Million (1,000,000) issued
and outstanding common shares of MediXall Group, Inc. Furthermore, subject to
the terms and conditions of this Agreement, The Buyers agree to accept, and the
Sellers agree to release its interest in the exclusive rights to develop the Egg
Health Hub concept.   




ARTICLE II




Representations and Warranties




The Sellers, jointly and severally represent and warrant to "The Buyers" that
the following shall be true and correct in all respects as of the closing (as
defined in Article V of this Agreement):




2.01 Asset. The Seller warrants to the Buyer that it owns, via a previously
executed agreement, the rights to the Egg Health Hub concept, including all its
intellectual and tangible assets.   




2.02 Organization. The Sellers are a Corporation duly organized, validly
existing, and in good standing under the laws of The State of Nevada. The
Sellers have all necessary corporate powers to own properties




Page 1 of 4







--------------------------------------------------------------------------------

 




and carry on a business and is duly qualified to do business and is in good
standing in The State of Nevada. All actions taken by The Sellers, the
Incorporators, Directors and/or Shareholders of said company have been valid and
in accordance with the laws of The State of Nevada.




2.03 Liabilities. The Sellers do not have any debt, liability, or obligation of
any nature, whether accrued, absolute, contingent, or otherwise, and whether due
or to become due, that is not reflected in the company's balance sheet with
respect to the Egg Health Hub. There is no dispute of any kind between the
company and any third party with regard to Egg Health Hub, and no such dispute
will exist at the closing of this Agreement.




2.04 Ability to Carry Out Obligations. The Sellers have the right, power, and
authority to enter into, and perform their obligations under this Agreement. The
execution and delivery of this Agreement by The Sellers and the performance by
their obligations hereunder will not cause, constitute, or conflict with or
result in (a) any breach or violation or any of the provisions of or constitute
a default under any license, indenture, mortgage, charter, instrument, articles
of incorporation, bylaw, or other agreement or instrument to which the company
or the Shareholders are a party, or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
an event that would cause the company to be liable to any party, or (c) an event
that would result in the creation or imposition of any lien, charge, or
encumbrance on any asset of the company or upon the securities of the company to
be delivered to "The Buyers".




2.05 Full Disclosure. None of the representations and warranties made by The
Sellers, or in any certificate or memorandum furnished or to be furnished by The
Sellers or on their behalf, contains or will contain any untrue statement of a
material fact which would be misleading.




2.06 Compliance with Laws. Each party has complied with, and is not in violation
of any federal, state, or local statute, law, and/or regulation pertaining to
the company. The company has complied with all federal and state securities laws
in connection with the offer, sale and distribution of its securities.




2.07 Litigation. The Sellers are not (and has not been) a party to any lawsuit,
action, arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best knowledge of the Shareholders, there is
no basis for any such action or proceeding and no such action or proceeding is
threatened against the company is not subject to or in default with respect to
any order, writ, injunction, or decree of any federal, state, local, or foreign
court, department agency, or instrumentality.







ARTICLE III




Investment Intent




3.01 The Common Shares issued by MediXall Group, Inc to be delivered to The
Sellers pursuant to this Agreement will bear a 144 Legend and may not be sold,
pledged, assigned, hypothecate or otherwise transferred, with or without
consideration prior to registration.




ARTICLE IV




Remedies




4.01 Any controversy or claim arising out of, or relating to, this Agreement, or
the making, performance, or interpretation thereof, shall be settled by the
co-operation of each party to reach an agreeable solution that fits all parties.








Page 2 of 4







--------------------------------------------------------------------------------

 




4.02 Indemnification. The Parties, jointly and severally agree to indemnify the
other against all actual losses, damages and expenses caused by Any material
breach of this Agreement or any material misrepresentation contained herein or;
(ii) any misstatement of a material fact or omission to state a material fact
required to be stated herein or necessary to make the statements herein not
misleading.







ARTICLE V

Miscellaneous




5.01 Captions and Headings. The Article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.




5.02 No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




5.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in anyone or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.




5.04 Time of Essence. Time is of the essence of this Agreement and of each and
every provision hereof.




5.05 Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings.




5.06 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




5.07 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if sent by e-mail personally to the party to whom notice
is to be given, or if mailed on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified postage prepaid, and properly addressed as follows:




5.08 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.




5.09 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall, survive the closing of this Agreement.




5.10 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




Page 3 of 4







--------------------------------------------------------------------------------

 

























This Definitive Acquisition Agreement as of this 27th day of July 2020 by and
between:







The Sellers:




Turnkey Capital, Inc.

2929 E. Commercial Blvd., PH-D

Fort Lauderdale, FL 33308




The Buyers




MediXall Group, Inc.

2929 E. Commercial Blvd., PH-D

Fort Lauderdale, FL 33308




AGREED AND ACCEPTED as of the date first above written.







The Sellers







/s/ Neil Swartz

Neil Swartz, President and CEO

TurnKey Capital, Inc.







The Buyers







/s/ Timothy Hart

Timothy Hart, Secretary and CFO

MediXall Group, Inc.







Page 4 of 4





